Citation Nr: 0701742	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  06-14 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of establishing entitlement to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant claims to be the common law widow of the 
veteran who had active service from November 1945 to May 1947 
and from September 1949 to March 1968.  He died in December 
2001.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decisional letter of 
the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO) which found the appellant was not 
entitled to recognition as the surviving spouse of the 
veteran for purposes of VA death benefits.  In September 
2006, the appellant appeared before the undersigned at a 
Travel Board hearing at the RO.  A transcript of this hearing 
is of record.  At the hearing, the appellant submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence; the Board granted the appellant's motion to 
advance the case on the Board's docket due to financial 
hardship.


FINDINGS OF FACT

1. The veteran became legally divorced from spouse S. B. in 
February 1984.

2. Based on statements by the appellant and other lay 
witnesses, the appellant and the veteran lived together for 
an unconfirmed period of time. 

3. The veteran did not hold himself out as being in a common 
law marriage with the appellant prior to October [redacted], 1991. 

4. The veteran lived by himself from at least January 1999 to 
the time of his death in December 2001; it is not shown that 
the veteran's and appellant's separation prior to his death 
was due to his misconduct or procurement (or by mutual 
consent).

5. The appellant had knowledge that Ohio does not recognize 
common law marriages entered into after October [redacted], 1991; she 
was not in a "deemed valid" marriage with the veteran after 
that date.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  38 U.S.C.A. 
§§ 101, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(j), 
3.50, 3.54, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An April 2005 letter explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  She has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  

The appellant has not identified any evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

B.	Factual Background, Legal Criteria, and Analysis

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b)(1).

"Spouse" means a person of the opposite sex whose 
"marriage" to the veteran meets the requirements of 
38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  For VA death 
benefits entitlement purposes, the veteran must have been 
married to the appellant for over one year or for any period 
of time if a child was born of the marriage. (There are also 
alternative qualifications for death compensation and DIC - 
none here applicable.)  38 C.F.R. § 3.54.

To establish entitlement to receive VA benefits in cases 
involving alleged common law marriage, there must be proof of 
a common law marriage.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

Where an attempted marriage (common law) is invalid by reason 
of legal impediment, VA regulations allow for certain 
attempted marriages to be nevertheless "deemed valid" if 
specific legal requirements are met.  Basically, such an 
attempted marriage will be "deemed valid" if: (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. 
§ 3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

The term "legal impediment" was interpreted in an opinion 
of VA Office of the General Counsel, VAOPGCPREC 58-91 (July 
1991), to include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common law marriages.  
The Court has issued pertinent directives in this regard in 
Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, in 
cases such as here, the appellant must be given an 
opportunity to submit a signed statement pursuant to 
38 C.F.R. § 3.205(c), indicating that she had no knowledge of 
an impediment to the marriage.  The Court indicated that if 
the appellant was unaware of the impediment, then an 
otherwise invalid common law marriage could be deemed valid.

The State of Ohio does not recognize common law marriage 
entered into in Ohio unless the relationship began prior to 
October [redacted], 1991, has not been terminated by death, divorce, 
dissolution of marriage, annulment, or other judicial 
determination in Ohio, and is not otherwise deemed invalid.  
OHIO REV. CODE ANN. § 3105.12 (2004).  The Ohio Supreme Court has 
set forth the necessary elements required for establishing a 
common law marriage:

The fundamental requirement to establish the 
existence of a common law marriage is a meeting of 
the minds between the parties who enter into a 
mutual contract to presently take each other as 
man and wife.  The agreement to marry in praesenti 
is the essential element of a common law marriage.  
Its absence precludes the establishment of such a 
relationship even though the parties live together 
and openly engage in cohabitation.  Although 
cohabitation and reputation are necessary elements 
of a common law marriage, . . . standing alone 
they do not constitute a common law marriage. 

Nestor v. Nestor, 472 N.E.2d 1091, 1094-95 (Ohio 1984).
The appellant alleges that she was in a common law marriage 
with the veteran from June 1982 to September 2001 and that a 
child (R. L. D. T. B.) was born of their union in March 1990.  
She reports that she and the veteran were separated from 
September 2001 until his death in December 2001 because the 
veteran was "sickly and became obsessive because spouse 
feared actions."  She has also stated that she first moved 
in with the veteran when she was a child and that she babysat 
his son, H. B., in 1969 when he was married to his first 
wife.  

In April 2005, the appellant's sister and mother submitted 
statements (which were not witnessed) supporting that the 
appellant and the veteran were in a common law marriage, 
based on the fact that they had cohabitated since 1988, 
purchased things together such as clothing and groceries, and 
had a child.  The appellant's sister stated that she had 
known the veteran for ten years, or since December 1991.  It 
is unclear how long the appellant's mother knew the veteran 
as the number on her statement has been altered and either 
indicates she knew the veteran for 10 years or for 30 years.  
The appellant's mother noted the appellant received mail at 
the veteran's address.  

In June 2005, lay witness S. H. attested that she knew the 
appellant and the veteran lived together from 1984 to 1992 
and that they had a child together.  In July 2005, lay 
witness P. I. stated that she has known the appellant for 
twenty years and that she was common law married to and lived 
with the veteran.  These witnesses did not indicate how they 
knew the appellant or what their relationship was to her or 
to the veteran.  They also did not state where the veteran 
and the appellant lived, whether they held themselves out as 
husband and wife, and whether their community generally 
accepted them as being husband and wife.

In August 2005, a County Veterans Service Officer submitted 
the veteran's divorce decree that shows he was divorced from 
S. B. in February 1984.  She also sent a letter from the 
Social Security Administration (SSA) showing the appellant 
was using the veteran's last name to receive Social Security 
benefits.  
In a February 2006 statement, the veteran's nephew reports 
that the appellant lived with the veteran for more than ten 
years and received mail and bills at his address.  He states 
that he lived with the veteran for several years and that the 
appellant was living there during that time and would cook, 
clean, and tend to the veteran.  He did not state that they 
held themselves out as husband and wife or that he viewed 
them as being in a common law relationship.

The veteran's son, H. B., submitted a statement in February 
2006 attesting that he was a witness to the veteran and the 
appellant living together from May 1981 to December 2001.  

At the September 2006 hearing, the appellant indicated she 
was aware that Ohio law would only recognize a common law 
marriage if it was entered into prior to October [redacted], 1991.  
In describing her relationship with the veteran, she 
testified that he paid cash for everything and that as head 
of the household he took care of all the bills and kept the 
paperwork in the trunk of his car, so he could easily access 
it.  Any official government document that would show they 
were in a common law marriage had been either lost or stolen.  
She also testified that she received SSA benefits on her own 
behalf, not as the veteran's widow.  She stated that the 
veteran's son, H. B., had been in California for twenty years 
and was not located until after the veteran's death, but he 
was able to state his knowledge that she and the veteran 
lived together, because she had lived with the veteran for 
her entire life.  The veteran was married to the appellant's 
aunt and, when they got divorced twenty-five years 
previously, the appellant continued to live with him.  She 
testified that people told the veteran's son that she was 
living with the veteran and that was how H. B. knew they were 
in a common law marriage.  

A February 1985 document indicates that the veteran 
designated the appellant as his beneficiary to a credit union 
account.  The veteran reported that the appellant had no 
relationship to him, but listed her as living at his address.  

February 1993 documents from the Diehl-Whittaker Funeral 
Service, Inc. show the veteran paid for the expenses for the 
funeral of Mr. D. J. T.  The statement of funeral goods and 
services lists the appellant as D. J. T.'s mother and shows 
that he lived at the same address as the veteran.  

While documents of record appear to establish that the 
appellant lived with the veteran in 1985 and in 1993, the 
preponderance of the evidence is against findings that they 
had mutually agreed to enter into a common law marriage, that 
they held themselves out to the community as husband and 
wife, or that the community generally accepted them as being 
husband and wife prior to October [redacted], 1991.  The veteran 
specifically stated in the February 1985 designation of 
beneficiary form that the appellant had no relationship to 
him; this form was completed three years after the appellant 
alleges they began living together as husband and wife.  
Additionally, lay witnesses have provided several different 
dates for the start of the appellant's cohabitation with the 
veteran: 1981, 1984, and 1988.  Notably, the veteran was 
legally married to S. B. until February 1984, so any 
cohabitation prior to that date would not have been valid for 
purposes of establishing common law marriage.

The only evidence showing the appellant and the veteran were 
in a common law marriage prior to October [redacted], 1991 is in 
statements from the appellant, her sister, and her mother.  
While the veteran's nephew and son have stated that the 
appellant lived with the veteran prior to October 1991, they 
did not state that they were in a common law marriage.  The 
appellant has stated that she and the veteran had a child 
together in 1990; however, she has not provided VA with any 
documentary (birth certificate) proof of the child's birth or 
his parentage.  [While there are records indicating that the 
veteran paid for the 1993 funeral expenses for the 
appellant's son, they do not identify the veteran as the 
decedent's father.]

As noted above, an otherwise invalid common law marriage may 
be "deemed valid" if the appellant was unaware of the legal 
impediment.  See Colon, 9 Vet. App. at 107-08.  The appellant 
has not alleged a "deemed valid" common law marriage.  An 
April 2005 letter advised her that she could submit a signed 
statement expressing that she had no knowledge of an 
impediment to a marriage to the veteran; however, she has not 
submitted such a statement.  See id.  In fact, at the 
September 2006 hearing, she indicated her awareness that Ohio 
law only recognized common law marriages if they were entered 
into prior to October [redacted], 1991.  Accordingly (and as the 
veteran and appellant also did not cohabitate continuously 
until he died) the provisions of 38 C.F.R. § 3.52 provide the 
appellant no relief in this appeal.

As noted above, the evidence does not show that the appellant 
was living with the veteran at the time of his death.  During 
January 1999, March 2000, and April 2000 VA treatment 
appointments, the veteran stated that he lived by himself.  
When asked about his marital status he indicated that he was 
divorced.  He was accompanied to his VA appointments on a few 
occasions by his son, C. S., and by a woman named Debra, who 
was reported to be a friend of his family and someone who 
helped take care of him on occasion.  VA treatment records do 
not mention the appellant's name or indicate that anyone was 
living with the veteran between January 1999 and his death in 
December 2001.  Significantly, the appellant has even stated 
that she and the veteran were separated from September 2001 
to December 2001 because she could not handle the effect his 
sickness had on him.  Statute and regulation require that in 
order for a claimant to be recognized as a surviving spouse, 
the claimant must live with the veteran continuously from the 
date of marriage to the date of the veteran's death, unless 
the separation is due to misconduct or procurement of the 
veteran.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  
Hence, even if the appellant could establish that she and the 
veteran were in a valid common law marriage under Ohio law 
prior to October [redacted], 1991, because the preponderance of the 
evidence shows that they did not cohabitate until the date of 
his death since either from January 1999 or from September 
2001 (and because there is no evidence that the reason for 
lack of cohabitation was a result of the veteran's misconduct 
or procurement or by his consent), the lack of cohabitation, 
of itself, would be a bar to finding that the appellant may 
be considered the surviving spouse of the veteran for VA 
benefits purposes.  
The preponderance of the evidence is against the appellant's 
claim and it must be denied.


ORDER

The appeal to establish recognition of the appellant as the 
veteran's surviving spouse for VA death benefits purposes is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


